DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant’s response filed 8/19/2022 has been entered.  
Claims 1-2 have been amended.
Note: On 2/15/2022, applicant elected Group I, claims 1-6, without traverse. 
Applicant also elected species without traverse: 
Election 1: chromosome 1. 
Election 1a: (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0.  
In view of specification ([0064, table 1), locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9) are located within 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0.  Accordingly, they are species of (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0. 
Thus, for compact prosecution, upon further consideration, in the office action of 5/25/2022, “b) said first recombinant chromosomal segment comprises a marker locus selected from the group consisting of marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9) on chromosome 1” were joined with (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0, and examined in the office action. 
In view of the claim amendment, upon further consideration, in the instant office action, the election (claim 2) of a) said Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0; b) said resistance comprises resistance to nematode species Meloidogyne javanica, Meloidogyne incognita, or Meloidogyne enterolobii; c) the plant is homozygous for said recombinant chromosomal segment; or d) a sample of seed comprising said Mi-1 resistance-breaking root-knot nematode species resistance allele was deposited under ATCC Accession Number PTA-126291, is withdrawn.  All above species are rejoined.  

In summary, claims 1-6 are examined in the office action. Non-elected claims and species are withdrawn. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.  See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 5/25/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 8/19/2022 have been thoroughly considered but are not deemed fully persuasive.

AIA -Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Tomato Genome Consortium (TGC) (The tomato genome sequence provides insights into fleshy fruit evolution. Nature 485: 635-641, 2012), viewed with evidence from Tomato Genome Sequencing Consortium (TGSC), and Kevei et al (Resequencing at ‡40-Fold Depth of the Parental Genomes of a Solanum lycopersicum x S. pimpinellifolium Recombinant Inbred Line Population and Characterization of Frame-Shift InDels That Are Highly Likely to Perturb Protein Function. G3 Genes Genomes Genetics.  5, 971-981, 2015)
Claim 1 is drawn to a cultivated tomato plant comprising a recombinant chromosomal segment on chromosome 1 from Solanum pimpinellifolium on chromosome 1, wherein said recombinant chromosomal segment comprises an allele that confers increased resistance to Mi-1 resistance-breaking root-knot nematode species relative to a plant lacking said recombinant chromosomal segment, and wherein said recombinant chromosomal segment comprises a marker locus marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), OR marker locus M3 (SEQ ID NO:9).  
Dependent claims
Claim 2 limits claim 1, wherein:
a) said Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0; 
b) said resistance comprises resistance to nematode species Meloidogyne javanica, Meloidogyne incognita, or Meloidogyne enterolobii; 
c) the plant is homozygous for said recombinant chromosomal segment; 
or 
d) a sample of seed comprising said Mi-1 resistance-breaking root-knot nematode species resistance allele was deposited under ATCC Accession Number PTA-126291.
Claim 3 limits claim 2, wherein said resistance comprises resistance to nematode species Meloidogyne javanica.
Claim 4 is drawn to a genus of seeds that produce the plants of claim 1.  
Claims 5-6 are drawn to plant parts (cells, seeds, roots, or stems, or more) of claim 1.   

Regarding claim 1, TGC teaches tomato cultivar Heinz 1706 (p635, left col, 2nd para), and teaches chromosome 1 of the cultivar tomato (p636, fig 1).  
Viewed with evidence from TGSC, instant SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8 are sequences of chromosome 1 of Heinz 1706 (full length, 100% identical).  See “Sequence Matches” at the end of office action.  
Please note that the claim 1 only requires the above segment/locus/SEQ ID NO in chromosome one, but does not require it in any specific position of chromosome 1 (for example, between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0).  Each of SEQ ID NO: 1, 2 or 3 is not distinguishable if it is from chromosome 1 of Solanum pimpinellifolium, or it is native, or it is from any source.  
In addition, viewed from evidence of Kevei et al, Heinz 1706 is a cultivated tomato plant derived from Solanum lycopersicum (commercial tomato) that has integrated QTLs from the genome of Solanum pimpinellifolium by cross breeding and introgression/backcrossing.  Specifically relevant to instant claim 1, chromosome 1 of Heinz 1706 has the integrated QTLs (p971, abstract).  
Thus, SEQ ID NOs: 6, 7 and 8 in claim 1 appear to be from Solanum pimpinellifolium, or are not distinguishable from the sequences of Solanum pimpinellifolium. 
Accordingly, the cultivated tomato plant of claim 1 is not distinguishable from Heinz 1706 of TGC.  
TGC viewed with evidence from TGSC do not explicitly teach SEQ ID NOs: 6-8 being marker loci conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode. 
The instant claims are composition claims.  
MPEP 2112 III states: A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.   
In this case, TGC teaches tomato cultivar Heinz 1706 comprising SEQ ID NOs: 6-8 in chromosome 1 of the cultivar Heinz 1706.  The properties of conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode, is inherent in tomato cultivar Heinz 1706 comprising SEQ ID NOs: 6-8 in chromosome 1.  
Regarding dependent claims, the b) resistance to nematode species Meloidogyne javanica, Meloidogyne incognita, or Meloidogyne enterolobii (recited in claim 2), and resistance to nematode species Meloidogyne javanica (recited in claim 3) are inherent in tomato cultivar Heinz 1706 comprising SEQ ID NOs: 6-8 in chromosome 1.   
TGC teaches Heinz 1706 inbred line, thus, teach seeds producing Heinz 1706 (p638, right col, last para), the limitation of claim 4. 
Heinz 1706 comprises plant parts (cells, seeds, fruits, roots, or stems, and so on). Nevertheless, TGC teaches fruits of Heinz 1706 (p638, fig 3), the limitation of claims 5-6. 
Again, the cultivated tomato plant of claim 1 is not distinguishable from Heinz 1706 of TGC.  
Therefore, the claims are anticipated by or, in the alternative, as obvious over, Tomato Genome Consortium viewed with evidence from Tomato Genome Sequencing Consortium and Kevei et al.  

	
Remarks
The following references are relevant to the instant application, thus, are filed but not cited by the examiner. The references are also provided to applicant for compact prosecution: 
Fukunaga et al (US 20160165824, published 6/16/2016, filed 7/4/2014, granted to US patent US Patent 10244691). Fukunaga et al teach that Solanum lycopersicum (genus of commercial cultivar tomatoes) in general is root-knot nematode susceptible, teach and demonstrated making cultivar tomatoes comprising resistant genes conferring resistance to Mi-1 resistance- breaking root-knot nematode from wild-type tomatoes, and suggest the invention includes identify such resistant segments, alleles, loci and makers from chromosome 1. 
Hoogstraten et al (US 20100212048, published 8/19/2010, filed 7/15/2009, granted to US Patent 8785720). Hoogstraten et al teach that Solanum pimpinellifolium comprises resistant locus markers to pathogens, suggest that allele that encodes for resistance to root-knot nematodes may originally derive from Solanum pimpinellifolium, and further suggest using Solanum pimpinellifolium as source/donor plant to transfer the resistant alleles to cultivar plant for resistance to root-knot nematodes.  
El-Sappah et al (Tomato Natural Resistance Genes in Controlling the Root-Knot Nematode. Genes. 10, 925, 1-19, 2019). El-Sappah et al teach detailed method of identifying Mi-1 resistant genes and homologs, from wild tomato, and sequenced and characterized such genes. 

Sequence Matches
Against instant SEQ ID NO: 6

Result 1
AC240201
LOCUS       AC240201              138920 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone hba-224i6
            map 1, complete sequence.
ACCESSION   AC240201
VERSION     AC240201.1
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-224i6
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (06-MAR-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..138920
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-224i6"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 295.6;  DB 356;  Length 138920;
  Best Local Similarity   98.0%;  
  Matches  295;  Conservative    1;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 AATCCNGTTAGAGGAGAAGGAGCAGTTATTGGATGTGAATTATAAGCTTTATACATTGCA 60
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      56478 AATCCAGTTAGAGGAGAAGGAGCAGTTATTGGATGTGAATTATAAGCTTTATACATTGCA 56537

Qy         61 CTTTTGCATGAACTCCCTTCTTCTCCTGATTGCGATCCACAACCTTCCTTGTCAACATGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      56538 CTTTTGCATGAACTCCCTTCTTCTCCTGATTGCGATCCACAACCTTCCTTGTCAACATGA 56597

Qy        121 TGGAAGGAACCTGATTGACTGCTGTTATCTSCATTCTTTTTCCCCATTCCAAGATGAACN 180
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||| 
Db      56598 TGGAAGGAACCTGATTGACTGCTGTTATCTCCATTCTTTTTCCCCATTCCAAGATGAACC 56657

Qy        181 ANAACCTTATCTGATTCTTTATCACTGGTTTTGTCATGAATGGTNAGAAGAATTCCGTCT 240
              | |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db      56658 AAAACCTTATCTGATTCTTTATCACTGGTTTTGTCATGAATGGTAAGAAGAATTCCGTCT 56717

Qy        241 CGTGGAGAAAAATCATTTGTTGATACTTGCTCAACNCGAACTTCTTTAATTTCCTTAGAA 300
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db      56718 CGTGGAGAAAAATCATTTGTTGATACTTGCTCAACACGAACTTCTTTAATTTCCTTAGAA 56777

Qy        301 A 301
              |
Db      56778 A 56778
Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 

Against instant SEQ ID NO: 7

Result 1
AC238905
LOCUS       AC238905              122551 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone
            hba-111d21 map 1, complete sequence.
ACCESSION   AC238905
VERSION     AC238905.5
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-111d21
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (05-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (25-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L., Fu,Y. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (01-DEC-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   5  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   6  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     On Dec 1, 2009 this sequence version replaced AC238905.4.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..122551
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-111d21"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 297.6;  DB 356;  Length 122551;
  Best Local Similarity   98.7%;  
  Matches  297;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 ACTAACAAGAAATTCATATGTTACTCACAGGGGTCTAAATTTATGATTTGGTCTTGTGGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      13995 ACTAACAAGAAATTCATATGTTACTCACAGGGGTCTAAATTTATGATTTGGTCTTGTGGT 14054

Qy         61 GTCCCAAAAAGTGGAGCAAAAAACAAAGAGAACTTTTTTTCCAAACACAAAGCAAAAGTA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14055 GTCCCAAAAAGTGGAGCAAAAAACAAAGAGAACTTTTTTTCCAAACACAAAGCAAAAGTA 14114

Qy        121 TGTTTCAAATTAAGATTAAGAATCCAAGTGYTGATATATTAGTGCCTTCTTTNAAAAAAC 180
              ||||||||||||||||||||||||||||||:||||||||||||||||||||| |||||||
Db      14115 TGTTTCAAATTAAGATTAAGAATCCAAGTGTTGATATATTAGTGCCTTCTTTAAAAAAAC 14174

Qy        181 TCACCACACTGCTTTTTTCAGGCATCTTACCCTCTTACTTTATTGCAAGAAACCTTTCCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14175 TCACCACACTGCTTTTTTCAGGCATCTTACCCTCTTACTTTATTGCAAGAAACCTTTCCC 14234

Qy        241 CTAATGTATTTNNAAAATCACCAAGCATGGTACTAGCTCCAAATTTTAACTGACATTTCC 300
              |||||||||||  |||||||||||||||||||||||||||||||||||||||||||||||
Db      14235 CTAATGTATTTGAAAAATCACCAAGCATGGTACTAGCTCCAAATTTTAACTGACATTTCC 14294

Qy        301 A 301
              |
Db      14295 A 14295

Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 

Against instant SEQ ID NO: 8

RESULT 1
AC238508/c
LOCUS       AC238508              148085 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone hba-43d23
            map 1, complete sequence.
ACCESSION   AC238508
VERSION     AC238508.3
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,J., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-43d23
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (02-OCT-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (27-OCT-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (10-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   5  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   6  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (24-NOV-2011) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   7  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     On Nov 10, 2009 this sequence version replaced AC238508.2.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..148085
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-43d23"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 295.6;  DB 356;  Length 148085;
  Best Local Similarity   98.0%;  
  Matches  295;  Conservative    1;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 ACTTTTTGTGGCTTGCTTTAGATGTAGATGANCTCTTTCTTGCNGAGAGATTTTGAATCC 60
              ||||||||||||||||||||||||||||||| ||||||||||| ||||||||||||||||
Db      41824 ACTTTTTGTGGCTTGCTTTAGATGTAGATGAGCTCTTTCTTGCCGAGAGATTTTGAATCC 41765

Qy         61 ACAGAAAGAATCAATAATTTAAAATTGTTCAGATACTCTAACTTGTCAGGAGGTTGCAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      41764 ACAGAAAGAATCAATAATTTAAAATTGTTCAGATACTCTAACTTGTCAGGAGGTTGCAAC 41705

Qy        121 CATCTGAGAAGTGTAATGTATCCCTAATTCYGAAAACTAGAAAGACAGACACTGCTTAGT 180
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db      41704 CATCTGAGAAGTGTAATGTATCCCTAATTCCGAAAACTAGAAAGACAGACACTGCTTAGT 41645

Qy        181 GGTTGAGCATCTTATTCTTATTTATCAATATGTAACAACTGNTAGTAGATTATATTTGCA 240
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db      41644 GGTTGAGCATCTTATTCTTATTTATCAATATGTAACAACTGGTAGTAGATTATATTTGCA 41585

Qy        241 ATATTCTCACGTATCTTTATTATATATGGAGTCTTACTNTTAGTTTTAACTCAATTGNTT 300
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||| ||
Db      41584 ATATTCTCACGTATCTTTATTATATATGGAGTCTTACTATTAGTTTTAACTCAATTGCTT 41525

Qy        301 G 301
              |
Db      41524 G 41524

Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 

Against instant SEQ ID NO: 1

AK326045
LOCUS       AK326045                2761 bp    mRNA    linear   HTC 01-MAY-2010
DEFINITION  Solanum lycopersicum cDNA, clone: LEFL2001DH04, HTC in fruit.
ACCESSION   AK326045
VERSION     AK326045.1
KEYWORDS    HTC; HTC_FLI; CAP trapper.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Kawamura,S., Sakurai,N., Suda,K.,
            Kurabayashi,A., Suzuki,T., Tsugane,T., Watanabe,M., Ooga,K.,
            Torii,M., Narita,T., Shin-I,T., Kohara,Y., Yamamoto,N.,
            Takahashi,H., Watanabe,Y., Egusa,M., Kodama,M., Ichinose,Y.,
            Kikuchi,M., Fukushima,S., Okabe,A., Arie,T., Sato,Y., Yazawa,K.,
            Satoh,S., Omura,T., Ezura,H. and Shibata,D.
  TITLE     Large-scale analysis of full-length cDNAs from the tomato (Solanum
            lycopersicum) cultivar Micro-Tom, a reference system for the
            Solanaceae genomics
  JOURNAL   BMC Genomics 11, 210 (2010)
   PUBMED   20350329
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 2761)
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Suda,K., Suzuki,T., Sakurai,N.,
            Suzuki,H., Narita,T., Shin-i,T., Kohara,Y., Ezura,H. and Shibata,D.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-MAR-2009) Contact:Koh Aoki Kazusa DNA Research
            Institute; 2-6-7 Kazusa-Kamatari, Kisarazu, Chiba 292-0818, Japan
COMMENT     This full-insert cDNA fragment was sequenced completely with primer
            walking.
            The information of the sequence is also available in the tomato
            databases KaFTom and MiBASE.:
            http://www.pgb.kazusa.or.jp/kaftom/
            http://www.kazusa.or.jp/jsol/microtom/indexe.html (in English)
            http://www.kazusa.or.jp/jsol/microtom/indexj.html (in Japanese) RNA
            samples for cDNA library construction were prepared from four
            sources; Micro-Tom fruits in mature green, breaker, turning, and
            red ripe stages. A full-length enriched cDNA library was
            constructed from a mixture of the RNAs by using a CAP-trapper
            method (Carninci and Hayashizaki, Methods Enzymol., 303: 19-44,
            1999).
FEATURES             Location/Qualifiers
     source          1..2761
                     /organism="Solanum lycopersicum"
                     /mol_type="mRNA"
                     /cultivar="Micro-Tom"
                     /db_xref="taxon:4081"
                     /clone="LEFL2001DH04"
                     /tissue_type="fruit"

  Query Match             100.0%;  Score 383.6;  DB 187;  Length 2761;
  Best Local Similarity   99.7%;  
  Matches  383;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TAAACACCAAACTTTATGCTTTTTTATCCTTAATGCGATCAACTGCTACAATTCCAGAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        739 TAAACACCAAACTTTATGCTTTTTTATCCTTAATGCGATCAACTGCTACAATTCCAGAAA 798

Qy         61 ACCACTTCCATAGTCTAGGGTCCATATAGTAGTTAAACATAACTACATGATGTGTCTCTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        799 ACCACTTCCATAGTCTAGGGTCCATATAGTAGTTAAACATAACTACATGATGTGTCTCTG 858

Qy        121 TGTCCATATAGAGCCTATATCTAGTATCAGCTACTCTATCCTTTCCAATTTATACCGTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        859 TGTCCATATAGAGCCTATATCTAGTATCAGCTACTCTATCCTTTCCAATTTATACCGTGC 918

Qy        181 TGTTTGATTTCGTAMATGTCTTTCCAATTTTTATGATGGTGCTCAATTTTGACATAGTTT 240
              ||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||
Db        919 TGTTTGATTTCGTAAATGTCTTTCCAATTTTTATGATGGTGCTCAATTTTGACATAGTTT 978

Qy        241 AAGATATTCATTTTTGTCTTATGTATTATATCAGTTTGTAACGGAAAAAAGAGTGAATTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        979 AAGATATTCATTTTTGTCTTATGTATTATATCAGTTTGTAACGGAAAAAAGAGTGAATTA 1038

Qy        301 ATGGTTGAAAAGTTAGCTTGATAGAGAAAAAGTCGCTTGAGAGTTAAATATTTATATAAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1039 ATGGTTGAAAAGTTAGCTTGATAGAGAAAAAGTCGCTTGAGAGTTAAATATTTATATAAT 1098

Qy        361 TAAATGGATTTGAATTCTTAGAGT 384
              ||||||||||||||||||||||||
Db       1099 TAAATGGATTTGAATTCTTAGAGT 1122


Response to Arguments
In view of the claim amendments, the previous objection to specification, claim objections, improper Markush group, 112(b) and 112(a) Written Description rejections are withdrawn.  Thus, the arguments are no longer applicable.  

35 U.S.C. § 102(a)/103 
In view of claim amendment, the rejection has been modified accordingly by the examiner. 
Applicant notes that TGC does not teach "Heinz 1706" as comprising recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 1 wherein said recombinant chromosomal segment comprises an allele that confers increased resistance to Mi-1 resistance-breaking root-knot nematode species and comprises a marker locus selected from the group consisting of marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9).  It is clear that "Heinz 1706" does not have the Solanum pimpinellifolium allele at any of marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), or marker locus M3 (SEQ ID NO:9) as shown in the alignments provided in the Action and taking into account the favorable SNP (from Solanum pimpinellifolium) and its position in the marker sequence, which are provided in Table 1 of the specification. Based on the alignments in the Action, "Heinz 1706" appears to have the Solanum lycopersicum allele at all 5 recited markers.  
The argument is fully considered but not deemed persuasive.  Please note that the claim 1 only requires the above segment/locus/SEQ ID NO in chromosome one, but does not require it in any specific position of chromosome 1 (for example, between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0).  Each of SEQ ID NO: 1, 2 or 3 is not distinguishable if it is from chromosome 1 of Solanum pimpinellifolium, or it is native, or it is from any source.  
In addition, viewed from evidence of Kevei et al, Heinz 1706 is a cultivated tomato plant derived from Solanum lycopersicum (commercial tomato) that has integrated QTLs from the genome of Solanum pimpinellifolium by cross breeding and introgression/backcrossing.  Specifically relevant to instant claim 1, chromosome 1 of Heinz 1706 has the integrated QTLs (p971, abstract).  
As support to Kevei et al, Wang et al (Genome of Solanum pimpinellifolium provides insights into structural variants during tomato breeding. Nature Communication. 1-11, 2020) also teach that chromosome 1 of Heinz 1706 comprises resistance QTLs from Solanum pimpinellifolium (page 3, fig 1). 
Thus, SEQ ID NOs: 6, 7 and 8 in claim 1 are likely from Solanum pimpinellifolium, or are not distinguishable from the sequences of Solanum pimpinellifolium. Accordingly, the cultivated tomato plant of claim 1 is not distinguishable from Heinz 1706 of TGC.  
To incorporate the limitation of “said Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0” into claim 1 would distinguish the claimed tomato plant from Heinz 1706 in the art, and overcome the rejection. 

	Regarding the request for rejoinder, as analyzed above, the elected claims 1-6 are rejected.  Thus, the withdrawn claims cannot be rejoined in this office action.  Nevertheless, it is suggested to amend claim 7 to be a dependent claim of claim 1 to overcome potential rejections.  

USACTIVE\121683849\V-1 
Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662